Winslow, C. J.
The plaintiff claimed that Matchett, at the time of his purchase, had notice of the existence of the contract reserving title in the plaintiff, and also claimed that Carpenter’s purpose in marking the sale to Matchett was to defraud the plaintiff, and that Matchett had knowledge of such purpose. In either case the defendant’s title to the goods was invalid as to the plaintiff. Secs. 2317, 2320, Stats.
The jury found that both claims had been established by the evidence. If' these results were reached without prejudicial error the judgment must stand. We have found no such errors. It is claimed that it was error to receive evidence of certain statements made by Carpenter before the transfer to Matchett which tended to prove a fraudulent in*349tent on Carpenter’s part but wbieh were not made in the presence of Mabchett. These statements were admitted by the trial court solely for the purpose of proving Carpenter’s fraudulent intent, and the ruling was clearly right. It was necessary to prove both that Carpenter intended to defraud, and that Matchett knew of that intent, or knew facts which should have put him on inquiry and would have led him to knowledge of such intent. It may not be possible to prove both facts by the same evidence, but that does not render inadmissible evidence which tends to prove but one of them, especially where, as here, the jury are told the sole purpose for which the testimony is admitted.
It is said that the findings that Matchett had notice of the existence of the plaintiff’s contract and of the fraudulent intent of Carpenter are unsupported by the evidence. It is true that there was no direct proof of such notice or knowledge, but there was considerable evidence showing that the transaction was quite extraordinary in its features. Carpenter met Matchett on the street at about 4 o’clock in the afternoon of January 26 th, and asked him to buy the outfit. Matchett declined. That night Matchett examined the records in the office of the village clerk, and the next morning went to the printing office, looked the property over a few minutes, and offered $1,200 for the plant and $300 for the subscription list and accounts, without having any accurate knowledge of the value or amount of either. In two hours the offer was accepted, the $500 cash payment was rather -ostentatiously made in the presence of a number of witnesses, and possession delivered, and before a complete list of property could be inserted in the bill of sale Carpenter signed it in its incomplete state and left town. Matchett was sixty-six years of age at the time and had never had active management of a newspaper before. It is not necessary to say that the evidence shows that he had any affirmative desire or intention to defraud anybody,—it is sufficient to say that the *350extraordinary baste exhibited by Carpenter in tbe matter was entirely sufficient to put Matchett upon inquiry, and that sucb inquiry would unquestionably bave led to discovery of tbe facts, for be was told by one of tbe witnesses to tbe bill of sale that tbe property probably did not belong to Carpenter.
There was sufficient evidence, therefore, to justify both tbe second and third findings of the jury. There is no claim of error in tbe charge, hence tbe judgment must be affirmed.
By the Court. — Judgment affirmed.